Per Curiam.

Without touching other points in the case, there was an error in the admission of Thomas Lush as a witness for the plaintiff, after the fact was conceded that he had given a bond of indemnity to the plaintiff against the costs of the suit. He was then directly interested in the event of the suit, and was an incompetent witness for the plaintiff on any point arising on the trial of the eause. In proving the service of notice, he swore under the influence of interest, for the proof of that fact might have been essential to the plaintiff’s success. The rule is stubborn and inflexible, that if a witness has a direct interest, however small, in the event of the cause, he cannot be admitted to testify upon the trial in favour of that interest, in any respect, or degree.
There must be a new trial awarded, with costs to abide the event of the suit.
New trial granted.